DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 01 MAY 2019 has been considered.  Current pending claims are Claims 1-22.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a device a micro platelet function test device.
Group II, claim(s) 18-22, drawn to a method, method for performing an impedance-based platelet function test using a micro platelet function test device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a micro platelet function test device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KOREA UNIVERSITY RESEARCH AND BUSINESS FOUNDATION, US Publication No. 2015/0338424 A1, submitted on the Information Disclosure Statement on 16 MAY 2019, US Patent Documents Cite No. 6, herein referred ‘KURBF, and further in view of US Publication No. 2007/0140902 A1, CALATZIS, submitted on the Information Disclosure Statement on 16 MAY 2019, US Patent Documents Cite No. 3, and further in view of ARPS, US Publication No. 2011/0021899 A1, submitted on the Information Disclosure Statement on 16 MAY 2019, US Patent Documents Cite No. 4.
The KURBF reference discloses an impedance-based micro platelet function test device, abstract, an apparatus for testing a function and a drug response of a platelet based on a microfluidic chip, comprising: a first pair of micro-fabricated 3D electrode, [0029], and a first microfluidic chamber enclosing the first pair of electrodes, [0001, 0022, 0029], measuring device comprises a sample container containing the blood sample, electrode sensor has two electrodes which are installed at both sides in the measuring chamber, wherein the first microfluidic chamber has a first inlet for accepting a blood sample comprising platelets for the platelet function test, [0022], micro channel connected to sample container and guiding the shear flow of the blood sample, measuring chamber connected to micro channel.  
The KURBF reference discloses the claimed invention, but is silent in regards to wherein at least one of the electrodes comprise a first electrode core coated with a first metal coating, and wherein the first metal coating has a patterned surface structure derived from a patterned surface of the first electrode core. 
The CALATZIS discloses a device for analyzing blood and platelet function, [0001], involving the use of electrodes to test for impedance [0025], electrode holder with at least one incorporated electrode wire pair, and wherein at least one of the electrodes comprise a first electrode core coated with a first metal coating, [0084], electrodes are formed of punched metal, surface is coated with precious material with high conductivity, such as silver, gold or platinum.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the electrodes of KURBF with the coated electrodes of CALATZIS to provide good impedance which is also sufficiently resistant to oxidation during analysis, CALATZIS [0062]. 
However, the combination above is silent in regards to wherein the wherein the first metal coating has a patterned surface structure derived from a patterned surface of the first electrode core.
The ARPS reference discloses the use of patterned electrodes to increase the adhesion of platelets to the electrodes, [0100].  
It would be obvious to one having ordinary skill in the art to have a patterned surface on electrodes to roughen the surface to increase adhesion of the coating composition, ARPS [0100] and it would also have been obvious that the metal coating would have the same patterned surface as the patterned core because the coating may be thin enough to have the patterning from the core to show through, ARPS [0100]. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797